Citation Nr: 1207546	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  94-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatic cysts.  


REPRESENTATION

Appellant represented by:	Peter Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 until March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of a brief summary, as explained in greater detail in the Board's May 2010 decision and remand, the issue currently on appeal arose during the pendency of the Veteran's appeal for service connection for a genitourinary disorder, to include a kidney disorder, when the Veteran was diagnosed with carcinoma of the prostate, liver cysts and diverticulosis.  The RO denied service connection for those claims in a January 2000 rating decision and the Veteran appealed that decision.  At that time the RO and Board appeared to have combined these three issues with the issue of service connection for a genitourinary disorder, which was already on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  

The Board has considered the resulting claim several times.  For example, in a February 2005 decision, the Board granted service connection for chronic prostatitis, but denied service connection for adenocarcinoma of the prostate, diverticulosis and hepatic cysts.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in October 2006, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the Board's February 2005 decision denying service connection "for a genitourinary disorder, to include a kidney disorder."  Pursuant to the Joint Motion the Court remanded the claim to obtain private records and afford the Veteran appropriate VA examinations.  Thus, the Board remanded the claim for further development in July 2007, and again in June 2009 for another travel board hearing.  

As noted in the Board's decision and remand of May 2010, the February 2005 decision included the issue of hepatic cysts under the general heading of a genitourinary disorder.  However, the Board found in May 2010 that these were separate issues based upon a different factual basis and diagnosis.  Therefore, the issue of service connection for hepatic cysts has since been adjudicated as a separate and distinct claim.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008) (finding that claims based on distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not indicate that any hepatic cysts, currently diagnosed as benign stable hepatic cysts, are etiologically related to the Veteran's period of active service or to any incidents therein (to include presumptively), nor proximately due to, the result of or chronically aggravated by any service-connected disability.  


CONCLUSION OF LAW

Hepatic cysts, diagnosed as benign stable hepatic cysts, were not incurred in or aggravated by active service, nor may service incurrence be presumed, and they were not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


(CONTINUED ON THE FOLLOWING PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been satisfied by information provided to the Veteran in a letter from the RO dated in August 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in October 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); and Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the August 2007 correspondence.  

However, the August 2007 correspondence was directed to the Veteran's then claim of entitlement to service connection for a genitourinary disorder, to include a kidney disorder, and did not specifically notify the Veteran of the information and evidence necessary to substantiate the secondary service connection theory for his resulting claim of service connection for hepatic cysts currently on appeal.  The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case of Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the present case, the original unfavorable rating decision that is the basis of the present appeal was already decided and appealed prior to the Board raising the issue of a separate claim for hepatic cysts and of whether service connection for hepatic cysts was warranted on a secondary basis.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was never formally satisfied by way of information provided the appellant in correspondence specifically referring to the inferred claim now on appeal or about the relevant regulation on secondary service connection (38 C.F.R. § 3.310).  However, the Veteran was provided an explanation in the Board's remand of May 2010 that clearly delineated what needed to be done to complete adjudication of this inferred claim.  

In any event, as explained in greater detail below, since the evidence of record does not permit the Board to grant service connection herein for hepatic cysts on either a direct or secondary basis, neither is a viable theory of entitlement to service connection.  Therefore, any lack of notice in this case concerning the information and evidence needed to substantiate a direct or secondary service connection claim has not prejudiced the Veteran in the adjudication of this claim.  

In addition, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been substantially met.  

The duty to assist also has been fulfilled as VA medical records relevant to this issue have been requested or obtained and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including cirrhosis of the liver, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Factual Background and Analysis

The Veteran seeks service connection for hepatic cysts.  In his written submissions, and in his attorney's submissions and comments during the January 2010 Board hearing, the Veteran contends that his liver cysts may turn out to be malignant in the future, and they are related to service or to one or more of his service-connected disabilities.  The Veteran is presently service-connected for prostate cancer with urethral stricture disease and prostatitis; asbestosis; erectile dysfunction associated with prostate cancer with urethral stricture disease and prostatitis; tinnitus; and bilateral hearing loss.  

Service treatment records are negative for any complaints or treatment concerning the liver.  No liver abnormality was noted on the Veteran's March 1955 discharge examination.  

Post-service, records from the Social Security Administration (SSA) indicate that the Veteran began receiving SSA disability benefits in 1987 for osteoarthrosis and allied disorders as well as for asbestosis.  

A VA ultrasound in August 1997 showed that the liver was of normal size and echo texture with three small cystic foci arising from both the right and left lobes of the liver measuring approximately 1 cm. in size.  It was noted that these findings were compatible with small hepatic cysts and no other focal hepatic abnormality was identified.  

A September 1998 VA liver sonogram showed that the liver was of normal size and echo texture with multiple, small, cystic foci which were essentially unchanged as compared with the August 1997 testing.  No other focal hepatic abnormalities were identified.  

The Veteran underwent a VA examination in June 1999.  The Veteran complained that he had some mild right upper quadrant pain for liver cysts, although he had never really awakened at night with those symptoms.  On examination, the abdomen was soft and depressible and there was no tenderness.  Liver chemistries were essentially normal, although albumin was slightly low.  It was noted that an abdominal ultrasound from 1997 revealed multiple cystic foci in the liver that were unchanged.  Diagnosis was liver cysts by abdominal ultrasound, most likely benign cysts because they had not changed since 1997.  The VA examiner found that these liver cysts were unrelated to the Veteran's prior asbestos exposure.  

During his July 2000 travel board hearing, the Veteran testified about his claim for service connection for a genitourinary disorder, to include a kidney disorder, but made no statements or references to his liver cysts.  

VA treatment records found in the claims file show no treatment for the Veteran's liver cysts.  

In November 2007 the Veteran's attorney submitted a brief in which he argued that tumors of the liver were often misdiagnosed as liver cysts; however, he pointed to no medical evidence of record showing such a misdiagnosis in the Veteran's medical history.  

The Veteran underwent a further VA examination in July 2008.  It was noted that the Veteran had benign hepatic cysts manifested as incidental findings on imaging studies done in approximately 2000.  The VA examiner noted there was no specific history of actual clinical illness due to liver disease and no past or current treatment for these liver cysts.  The examiner also noted that symptoms such as weakness, malaise, anorexia, and abdominal pain were not caused by the Veteran's hepatic cysts.  An abdominal examination was normal.  Diagnosis was benign, stable hepatic cysts.  The VA examiner also opined that the Veteran's benign hepatic cysts were not caused by, aggravated by, or a result of an in-service event or injury or any service-connected disability, such as urethral trauma, urethral strictures, prostatitis, or asbestos exposure.  The VA examiner stated that his opinion was based on medical literature and his medical expertise.  Further, he noted that these simple cysts are common in the general population and that no persuasive evidence links them to the Veteran's military service or to any of his service-connected disabilities.  

The report of a January 2009 VA genitourney examination did not refer to the Veteran's liver cysts.  

A November 2010 VA medical record noted an essentially normal liver function test although one of the measurements appeared to be lower than the norm.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current hepatic cysts were incurred as a result of any established event, injury, or disease during active service.  Initially, the Board notes that the Veteran's current diagnosis of benign, stable hepatic cysts may not qualify as a current disability.  As the July 2008 VA examiner noted these liver cysts were an incidental finding on imaging studies done in 1997.  The Veteran and his attorney have not pointed to any medical evidence which show any detriment to the Veteran from these cysts absent a complaint of pain.  Absent any evidence of a current disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Assuming that the Veteran's benign, stable hepatic cysts do represent a current disability under VA regulations, however, the record in this case in any event is absent evidence of in-service incurrence of liver cysts, evidence of cirrhosis of the liver within a year following service, evidence of continuity of a liver disease symptomatology since service, and medical evidence of a nexus between service and the Veteran's hepatic cysts.  

Post service medical evidence shows that the Veteran was first diagnosed with liver cysts in 1997, more than 42 years after he was discharged from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current liver cysts were caused by or were a result of his period of service.  In short, there is no competent evidence to support the claim.  As noted above, the July 2008 VA examiner opined that there was no relationship between the Veteran's benign liver cysts and service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for hepatic cysts because there is no evidence in the record that any cirrhosis of the liver developed within one year of the Veteran's separation from active duty in 1955.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that secondary service connection is not warranted for this claim.  The VA examiner specifically opined in June 1999 that there was no known relationship between asbestos exposure and the Veteran's liver cysts.  In his July 2008 VA examination report, the examiner also opined that the Veteran's benign hepatic cysts were not caused or aggravated by any of his service-connected disabilities, such as urethral trauma, urethral strictures, prostatitis, or asbestos exposure.  The examiner explained further that these simple cysts are common in the general population and that there was no persuasive evidence which linked the Veteran's liver cysts to any of his service-connected disabilities.  Therefore, the Veteran's claim for service connection for hepatic cysts cannot be established on the basis of secondary service connection.  See 38 C.F.R. § 3.310.  Thus, service connection for hepatic cysts on a direct, secondary, or presumptive basis is not available in this case.  

The Board has considered the Veteran's lay assertions that his liver cysts are related to service or to one of his service-connected disabilities.  While the Veteran is generally considered competent to report features or symptoms of an injury or illness, see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his claimed condition.  Essentially, it is beyond the Veteran's competency to diagnose himself with a disorder of the liver secondary to other medical disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Therefore, after considering all of the evidence of record, the Board finds that, as previously discussed, the evidence does not show that service connection for hepatic cysts is warranted under any theory of entitlement.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatic cysts is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


